Appeal from a decision of the Workers’ Compensation Board, filed May 18, 1978, as amended by a decision filed October 5, 1978, which affirmed a referee’s decision and held that the decedent had a permanent partial disability from October 22, 1974 until his death. The board found: "medical evidence in the record particularly Dr. Whitbeck’s C-71 and finding nothing contradictory, indicates claimant [decedent] has a permanent partial disability causally related to the accident of record.” There is substantial evidence to support this determination of the board. Decision affirmed, with one bill of costs to respondents filing briefs against the employer and its insurance carrier. Greenblott, J. P., Sweeney, Staley, Jr., Main and Herlihy, JJ., concur.